IN THE SUPREME COURT OF THE STATE OF NEVADA


                 LARRY EDWARD ADAMS,                                   No 60606
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                                                                                  FILED
                 Respondent.                                                      JAN 2 2 2016
                                                                            CL
                                                                            BY


                                    ORDER AFFIRMING IN PART,
                                REVERSING IN PART AND REMANDING
                             This is an appeal from an order denying a postconviction
                 petition for a writ of habeas corpus in a death penalty case. Eighth
                 Judicial District Court, Clark County; Valorie J. Vega, Judge.
                             Appellant Larry Edward Adams shot to death his wife,
                 Pamela Adams, and his three-year-old daughter, Laura Adams, in the
                 family home. A jury convicted him of two counts of first-degree murder
                 and burglary and sentenced him to death for each murder. This court
                 affirmed the convictions and sentence. Adams v. State, Docket No. 17966
                 (Order Dismissing Appeal, April 28, 1988).
                             This appeal involves the denial of Adams' third postconviction
                 petition for a writ of habeas corpus. Because Adams filed the petition
                 approximately 20 years after remittitur issued in his direct appeal and he
                 had previously filed two other postconviction petitions, the petition was
                 untimely under NRS 34.726(1) and successive pursuant to NRS 34.810(2).
                 The petition therefore was procedurally barred absent a demonstration of
                 good cause and prejudice.    See NRS 34.726(1); NRS 34.810(3). When a
                 petitioner cannot demonstrate good cause, the district court may
                 nevertheless excuse a procedural bar if the petitioner demonstrates that

SUPREME COURT
        OF
     NEVADA


(0) 1947A    e
                 failing to consider the petition would result in a fundamental miscarriage
                 of justice. Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537 (2001).
                 A fundamental miscarriage of justice requires "a colorable showing" that
                 the petitioner is "actually innocent of the crime or is ineligible for the
                 death penalty."   Id.   Where the claim of a fundamental miscarriage is
                 based on ineligibility for the death penalty, the petitioner "must show by
                 clear and convincing evidence that, but for a constitutional error, no
                 reasonable juror would have found him death eligible."' Id.
                             Adams challenges the district court's decision on two grounds:
                 (1) the State's withholding of impeachment evidence concerning a key
                 witness violated Brady v. Maryland, 373 U.S. 83 (1963) and establishes
                 good cause and prejudice to excuse his procedural defaults and (2) he is
                 actually innocent of first-degree murder, burglary, and the death penalty.
                 Brady claim
                             Adams argues that the State withheld impeachment evidence
                 concerning a key witness, Joe Left Hand Bull, in violation of Brady and
                 therefore he established good cause for the delay in filing his claim that
                 trial counsel were ineffective for failing to investigate his case.   See State
                 v. Bennett, 119 Nev. 589, 599, 81 P.3d 1, 8 (2003) (providing that to raise a
                 Brady claim in an untimely or successive petition, "the petitioner has the
                 burden of pleading and proving specific facts that demonstrate good cause
                 and prejudice to overcome the procedural bars"). In particular, he asserts
                 that the State withheld Bull's true identity and criminal history. We


                       'The State also pleaded laches pursuant to NRS 34.800(1), which
                 permits the dismissal of a petition if delay in the filing of the petition
                 prejudices the State.



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                conclude that Adams has provided sufficient support to warrant an
                evidentiary hearing. See Nika v. State, 124 Nev. 1272, 1300-01, 198 P.3d
839, 858 (2008) (observing that postconviction petitioner is entitled to an
                evidentiary hearing on his claims of good cause only if he "asserts specific
                factual allegations that are not belied or repelled by the record and that, if
                true, would entitle him to relief'). Therefore, we remand this matter to
                the district court to conduct an evidentiary hearing on Adams' claim that
                the State's withholding of impeachment evidence concerning Bull
                constituted good cause to overcome the procedural default rules and
                whether he raised this claim within a reasonable time after it became
                available.     See Bennett, 119 Nev. at 599, 81 P.3d at 8 ("Good cause and
                prejudice parallel the second and third Brady components; in other words,
                proving that the State withheld the evidence generally establishes cause,
                and proving that the withheld evidence was material establishes
                prejudice").
                Actual innocence
                               Adams argues that he is actually innocent of first-degree
                murder because the premeditated murder instruction given at trial was
                erroneous and constitutionally vague and that his burglary conviction
                must be vacated in light our recent decision in White v. State, 130 Nev.
                Adv. Op. 56, 330 P.3d 482 (2014). He further argues that he is actually
                innocent of the death penalty because all of the aggravating circumstances
                found are invalid.




SUPREME COURT
         OF
     NEVADA
                                                      3
(0 ) 1947A
                      First-degree murder
                             Adams argues that he is actually innocent of first-degree
                murder because the premeditation instruction given, an instruction
                substantially similar to that commonly referred to as the            Kazalyn 2
                instruction, was erroneous and unconstitutionally vague as it "failed to
                meaningfully define the statutory elements of first-degree murder in a
                way that distinguishe[d] between first- and second-degree murder." He
                contends that the trial court's use of the Kazalyn instruction was wrong
                because this court's decision in Hem v. State was the rule at the time of
                his trial. 97 Nev. 529, 532, 635 P.2d 278, 280 (1981). In this, he relies on
                this court's observation in Hem n that lift is clear from the statutes that all
                three elements, willfulness, deliberation, and premeditation, must be
                proven beyond a reasonable doubt before an accused can be convicted of
                first degree murder." Id.
                             The flaw in Adams' argument is that even assuming the
                Kazalyn instruction failed to meaningfully define the elements for first-
                degree murder, 3 that deficiency would not establish that he is actually
                innocent of first-degree murder, which requires a showing that he is

                      2 Kazalyn   v. State, 108 Nev. 67, 825 P.2d 578 (1992).

                      3 We also do not agree with the underlying premise of his argument.
                See Nika, 124 Nev. at 1280-87, 198 P.3d at 845-48 (discussing history of
                Nevada law on the phrase "willful, deliberate, and premeditated,"
                including Hem, and explaining that prior to Byford v. State, 116 Nev. 215,
                994 P.2d 700 (2000), this court had not required separate definitions of the
                terms and had instead viewed them as together conveying a meaning that
                was sufficiently described by the definition of "premeditation" eventually
                approved in Kazalyn and Powell v. State, 108 Nev. 700, 838 P.2d 921
                (1992)).



SUPREME COURT
     OF
   NEVADA
                                                        4
(0) 1547A me
                  factually innocent. See Mitchell v. State, 122 Nev. 1269, 1273-74, 149 P.3d
33, 36 (2006) (observing that "[a]ctual innocence means factual innocence,
                  not mere legal insufficiency" (internal quotation marks omitted)). The
                  evidence at trial showed that Pam was shot in the bedroom and then fled
                  to the living room where she died. The evidence suggested that Laura
                  either witnessed Pam's shooting or happened upon her body and Adams
                  shot her in the head to eliminate her as a witness. That evidence
                  overwhelmingly proves that Adams acted willfully and with premeditation
                  and deliberation when he killed Pam and Laura. See NRS 200.030(1)(a).
                  Because Adams failed to demonstrate that any error in the premeditation
                  instruction rendered him factually innocent of first-degree murder, the
                  district court did not err by denying his claim that he is actually innocent
                  of first-degree murder.
                        Burglary
                              Adams contends that his burglary conviction must be vacated
                  in light of our decision in White in which we held that "a person with an
                  absolute right to enter a structure cannot commit burglary of that
                  structure." 330 P.3d at 485-86. We have observed that a gateway actual-
                  innocence claim contemplates the discovery of new evidence showing that
                  the petitioner is factually innocent of the crime.   Brown v. McDaniel, 130
                  Nev., Adv. Op. 60, 331 P.3d 867, 875 (2014); see Calderon v. Thompson,
                  523 U.S. 538, 559 (1998); Schlup v. Delo, 513 U.S. 298, 327 (1995). Here,
                  Adams has not presented new evidence that he is actually innocent of
                  burglary; rather, his claim is based on the sufficiency of the evidence
                  presented at trial. See Brown, 331 P.3d at 875 (rejecting actual-innocence
                  claim that "relie[d] on [defendant's] legal claims that there was
                  insufficient evidence of first-degree murder presented at trial and that

SUPREME COURT
        OF
     NEVADA
                                                        5
(0) 1947A    e.
                      trial counsel provided ineffective assistance at trial"); see also Thompson,
523 U.S. at 559 ("To be credible,' a claim of actual innocence must be
                      based on reliable evidence not presented at trial." (quoting Schlup, 513
U.S. at 324)). Because Adams' contention does not satisfy the narrow
                      actual-innocence exception to the procedural bars, no relief is warranted
                      on this claim.
                            Death penalty
                                  Adams argues that he is actually innocent of the death
                      penalty because all of the aggravating circumstances found are invalid.
                      The jury found three circumstances aggravated Pamela's murder: (1) the
                      murderer knowingly created a great risk of death to more than one person,
                      (2) the murder was committed during the commission of a robbery, and (3)
                      the murder was committed during the commission of a burglary. The jury
                      found the same three aggravating circumstances for Laura's murder plus
                      an additional aggravating circumstance: the murder was committed to
                      prevent or avoid a lawful arrest. Although the Supreme Court has opined
                      that the actual innocence exception requires a petitioner to present new
                      evidence demonstrating his innocence, see House v. Bell, 547 U.S. 518,
                      536-37 (2006); Schlup, 513 U.S. at 316, and the actual innocence
                      exception is grounded in factual rather than legal innocence, see Bousley v.
                      United States, 523 U.S. 614, 623-24 (1998) (citing Sawyer v. Whitley, 505
U.S. 333, 339 (1992)); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920,
                      922 (1996), this court has allowed a broader approach when considering a
                      gateway claim that the petitioner is actually innocent of the death penalty
                      because aggravating circumstances are invalid, effectively extending the
                      actual innocence gateway in that context to include legal innocence, see,



SUPREME COURT
        OF
     NEVADA
                                                           6
(0) 19474    41/9/9
                   e.g., Bennett, 119 Nev. at 597-98, 81 P.3d at 7; Leslie v. Warden, 118 Nev.
773, 779-80, 59 P.3d 440, 445 (2002).
                               Preventing-a-lawful-arrest aggravating circumstance
                               Adams challenges the preventing-a-lawful-arrest aggravating
                   circumstance on two grounds, both of which lack merit. First, he argues
                   that insufficient evidence supports the aggravating circumstance because
                   the evidence does not prove that he killed Laura with the intent to prevent
                   or avoid a lawful arrest. On direct appeal, this court concluded that
                   Fitzgerald's testimony that Adams shot Laura because she woke up,
                   coupled with medical evidence suggesting that Laura was awake when
                   Adams shot her at close range was sufficient to satisfy the aggravating
                   circumstance.   Adams v. State,       Docket No. 17966 (Order Dismissing
                   Appeal, April 28, 1988) at 5. This court's ruling constitutes the law of the
                   case, Hall v. State, 91 Nev. 314, 316, 535 P.2d 797, 799 (1975), and Adams
                   provides no compelling reason to reconsider that decision.       See Hsu v.
                   County of Clark, 123 Nev. 625, 629-30, 173 P.3d 724, 728-29 (2007);
                   Pellegrini v. State, 117 Nev. 860, 884-85, 34 P.3d 519, 535-36 (2001).
                   Second, he contends that the aggravating circumstance must be struck
                   because it is unconstitutionally vague and overbroad as applied to him. In
                   this, he argues that the aggravating circumstance should be based on
                   evidence that the killing was accomplished with the intent to avoid or
                   prevent an imminent arrest. We have consistently refused to interpret
                   NRS 200.033(5) to require an imminent arrest.      See, e.g., Blake v. State,
                   121 Nev. 779, 793-94, 121 P.3d 567, 576-77 (2005); Evans v. State, 112
Nev. 1172, 1196, 926 P.2d 265, 280 (1996); Cavanaugh v. State, 102 Nev.
478, 486, 729 P.2d 481, 486 (1986).



SUPREME COURT
        OF
     NEVADA
                                                           7
(0) 1947A    40.
                                 Great-risk-of-death aggravating circumstance
                                 Adams argues that the great-risk-of-death aggravating
                     circumstance must be struck for four reasons. First, he asserts that
                     insufficient evidence was introduced to support the aggravating
                     circumstance because the State failed to prove that he knew that other
                     children were asleep in the house and that because the shootings occurred
                     serially, only one person at a time was endangered. On direct appeal, we
                     concluded that the proximity of Pam and Laura to each other when they
                     were shot and the presence of three other children sleeping in the
                     adjoining bedrooms, was sufficient to prove the aggravating circumstance.
                     Adams, Docket No. 17966 (Order Dismissing Appeal, April 28, 1988) at 5.
                     Our ruling constitutes the law of the case, Hall, 91 Nev. at 316, 535 P.2d
                     at 799, and Adams articulates no compelling reason to revisit that
                     decision. See Hsu, 123 Nev. at 629-30, 173 P.3d at 728-29. Second, Adams
                     argues that the aggravating circumstance was intended to apply only to
                     situations such as a bombing, shooting into a crowd, or driving a vehicle
                     onto a crowded sidewalk. We have upheld this aggravating circumstance
                     under substantially similar facts to those here.   E.g., Flanagan v. State,
                     112 Nev. 1409, 1420-21, 930 P.2d 691, 698-99 (1996); Evans, 112 Nev. at
                     1195-96, 926 P.2d at 280; Hogan v. State, 103 Nev. 21, 23-24, 732 P.2d
422, 424 (1987). Third, Adams argues that our decisions upholding the
                     aggravating circumstance where there are multiple murders or cases
                     involving a second victim shot while standing near the murder victim are
                     inconsistent. We disagree. He points to this court's decisions in Leslie v.
                     State, 114 Nev. 8, 952 P.2d 966 (1998) and Jimenez v. State, 105 Nev. 337,
                     775 P.2d 694 (1989), but those cases are factually distinguishable from
                     cases where the court has upheld the aggravating circumstance, such as

SUPREME COURT
        OF
     NEVADA
                                                          8
(0) 1947A    4Sto)
                    Lisle v. State,   113 Nev. 540, 555-56, 937 P.2d 473, 482-83 (1997);
                    Flanagan, 112 Nev. at 1420-21, 930 P.2d at 698-99; Evans, 112 Nev. at
                    1195, 926 P.2d at 280; and Hogan, 103 Nev. at 23-24, 732 P.2d at 424.
                    Fourth, Adams complains that the aggravating circumstance is
                    unconstitutional because it does not rationally narrow the class of death
                    eligible defendants. We have repeatedly rejected that argument and do so
                    here. E.g., Blake, 121 Nev. at 793-94, 121 P.3d at 576-77; Evans, 112 Nev.
                    at 1196, 926 P.2d at 280; Cavanaugh, 102 Nev. at 486, 729 P.2d at 486.
                                Felony aggravating circumstances
                                Adams argues that the felony aggravating circumstances
                    based on burglary must be struck because he could not burglarize his own
                    home, as he had a• possessory interest in the home and that the felony
                    aggravating circumstance based on robbery must be •struck because it was
                    based upon the theft of property (money and drugs) belonging to him. 4
                    Even accepting Adams' contentions, two aggravating circumstances
                    remain for Laura's murder—Adams knowingly created a great risk of
                    death to more than one person and the murder was committed to prevent
                    or• avoid a lawful arrest—and one remains for Pam's murder—Adams

                          4Adams   argues that the felony aggravating circumstances based on
                    burglary and robbery are also invalid under McConnell v. State, 120 Nev.
1043, 1069, 102 P.3d 606, 624 (2004), because the State relied on those
                    felonies to prove first-degree murder. However, the record shows that the
                    State did not pursue a first-degree-murder theory based on felony murder;
                    therefore, McConnell does not invalidate those aggravating circumstances.
                    We reject Adams' suggestion that the State's closing argument showed
                    that the State relied on a felony-murder theory, where the information
                    does not include felony murder as a theory of first-degree murder and he
                    conceded in his post-conviction petition that the State did not seek an
                    instruction on felony murder.



SUPREME COURT
        OF
     NEVADA
                                                        9
(0) 1947A    4400
                knowingly created a great risk of death to more than one person. Because
                valid aggravating circumstances remain, he is not actually innocent of the
                death penalty. See Lisle v. State, 131 Nev., Adv. Op 39, 351 P.3d 725
                (2015) (observing that only aggravating circumstances are relevant to a
                gateway claim that the defendant is actually innocent of the death
                penalty). Therefore, the district court did not err by rejecting this claim. 5
                            Accordingly, we
                            ORDER the judgment of the district court AFFIRMED IN
                PART AND REVERSED IN PART AND REMAND this matter to the
                district court for proceed     consistent with this order.


                                                                 , C.J.
                                         Parraguirre


                   h-LA,    sg-t-t\



                                                            Saitta


                                                            V   We                       J.
                Gibbons                                     Pickering 1




                      5To the extent Adams argues that his Brady claim, the
                premeditation instruction, the unreliability of reweighing, and the popular
                election of the Nevada judiciary are relevant to determining prejudice as a
                result of any invalid aggravating circumstance, his contention lacks merit
                because prejudice plays no role in resolving his actual innocence claim.



SUPREME COURT
     OF
   NEVADA
                                                       10
(0) 194Th Fe
                cc: Hon. Valorie J. Vega, District Judge
                     Federal Public Defender/Las Vegas
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                   11
(0) 1947A